Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 1, 17 and 20 are allowed.
Claims 2 -16, 18-19 & 21 -22 are allowed by virtue of dependency claims 1, 17 or 20.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose or render obvious the “…plurality of integrated circuits has been formed, at least one metal connection pillar per integrated circuit, in direct physical contact with an upper face of the integrated circuit, and a protective resin laterally surrounding the metal connection pillars; forming, from an upper face of the protective resin, openings extending vertically through the protective resin, so as to expose a flank of at least one metal connection pillar of each integrated circuit; and separating the integrated circuits into individual chips, subsequent to the forming the openings, by cutting the protective resin along cut lines extending across from the openings, when considered in view of all other limitations of claim 1, 17 or 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816